At a former day of this term an affirmance was ordered for reasons stated in our opinion. Appellant now presents a motion for rehearing based upon the fact that certain statutory requirements regarding the manner of the presentation of an indictment and the making of certain orders in connection therewith, do not appear in the transcript on appeal in this record. It is made to appear that this case originated in San Jacinto County, and upon appellant's motion for change of venue, same was transferred to Polk County. It is required that objection to all matters of form, in such cases, be presented prior to the transfer of the case in accordance with the order granting a change of venue. No objection based on the method or manner of returning or presenting the indictment appears to have been made in this case. We could not tolerate the proposition that one might waive all these matters and go to trial upon an indictment regular in form and, seek to obtain acquittal under the charge, and if the trial went against him in such case, upon appeal he would be permitted to present objections to the manner and form of the presentation of the indictment and obtain favorable action at our hands. These are questions that should be presented in limine at a time when, if there be any sufficient ground shown, the court below can have the necessary orders entered nunc pro tunc or otherwise and pass upon the matters presented with the records before him. These matters here complained of may have been and probably were in regular form as shown by the records of the District Court of San Jacinto County, and upon objection those facts could have been shown. None of the questions now presented are of such fundamental character as to call for a reversal.
Appellant's motion for rehearing will be overruled.
Overruled.